IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 29 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
GRAHAM B. SPANIER,            :
                              :
               Petitioner     :



                                        ORDER


PER CURIAM
       AND NOW, this 6th day of May, 2015, the Application to File Under Seal and the

Application for Leave to File Response are GRANTED, and the Application for

Extraordinary Relief is DENIED, WITHOUT PREJUDICE to Petitioner’s challenges

pending in the Superior Court.      See Commonwealth v. Spanier, 304 MDA 2015;

Commonwealth v. Spanier, 15 MDM 2015.

       Mr. Justice Stevens joins the Order in all respects, except that he would deny the

application to file under seal.